Citation Nr: 1143967	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2003, for a 100 percent evaluation for chronic renal insufficiency.

2.  Entitlement to special monthly compensation, based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962, and from October 1962 to March 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which assigned a 100 percent evaluation for the Veteran's chronic renal insufficiency, effective June 1, 2003.  The rating decision on appeal also denied entitlement to special monthly compensation, based on the need for regular aid and attendance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent clinical evidence of record indicates that the Veteran has been on dialysis due to his service-connected chronic renal sufficiency since December 4, 2002.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's service-connected disabilities render him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 4, 2002, but not earlier, for the award of a 100 percent evaluation for chronic renal insufficiency have been met.  38 U.S.C.A. §§ 5101(a) and 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

2.  The criteria for the award of special monthly compensation based on the need for regular aid and attendance have not been not met.  38 U.S.C.A. §§ 1114 , 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102 , 3.350, 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the Board finds that the VCAA does not apply to either issue.  First, with respect to the earlier effective date claim, the underlying claim for an increased evaluation has already been substantiated and thus section 5103(a) notice is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, with respect to each claim, the VCAA applies only to a "complete application" (38 U.S.C.A. § 5103, regarding the duty to notify), and "the claimant's claim" (38 U.S.C.A. § 5103A, regarding the duty to assist).  In this case, and as discussed more below, the rating decision on appeal was not the result of a new or pending claim by the Veteran.  Rather, the RO raised the issues itself after mandating a special review of the Veteran's file on July 7, 2005.  

Rather than the VCAA, the Veteran's appeal as to the effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See April 2007 statement of the case (SOC) and January 2011 supplemental statement of the case heading "Pertinent Laws; Regulations; Rating Schedule Provisions."

Earlier Effective Date 

The Veteran generally contends that he is entitled to an effective date prior to June 1, 2003, for the 100 percent evaluation for chronic renal insufficiency.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

Based on a thorough review of the record, the Board finds that an effective date of December 4, 2002, but not earlier, is warranted for the award of a 100 percent evaluation for chronic renal insufficiency.

The August 2005 rating decision on appeal was not the result of a pending claim by the Veteran.  The relevant procedural history in this case reflects that a November 25, 2002, final rating decision assigned an 80 percent evaluation for the Veteran's chronic renal insufficiency.  A February 12, 2003, letter informed the Veteran of the decision.  The Veteran submitted a notice of disagreement (NOD), which was not received until February 17, 2004.  Applying 38 C.F.R. § 21.305(a), the NOD was timely.  An October 2004 SOC addressing the issue was issued to the Veteran.  The Veteran subsequently failed to submit a timely substantive appeal.  As a consequence, the November 2002 rating decision was final and there was no pending claim at the time of the August 2005 rating decision on appeal.

Similarly, the August 2005 rating decision on appeal was not the result of a new claim by the Veteran.  The August 2005 rating decision arose from the fact that the RO itself raised the issues on appeal with a special review of the Veteran's file, mandated on July 7, 2005.  The RO mandated the special review in light of evidence submitted for a separate claim that demonstrated entitlement to a 100 percent evaluation for chronic renal insufficiency under Diagnostic Code 7502 (chronic nephritis), from June 2003.  Thus, the effective date for the 100 percent evaluation cannot be the date of receipt of claim.  38 C.F.R. § 3.400(o)(1).

The Board has found medical evidence in the record that an increase in chronic renal insufficiency sufficient to warrant a 100 percent evaluation occurred prior to June 1, 2003.  Specifically, a December 4, 2002, VA outpatient treatment report notes that the Veteran was on dialysis.  This satisfies the criteria for a 100 percent evaluation under Diagnostic Code 7502.  Thus, an effective date of December 4, 2002, is warranted for the 100 percent evaluation.  38 C.F.R. § 3.400(o)(1).    

The Board has found no medical evidence in the record that any increase in chronic renal insufficiency occurred between the final November 25, 2002, rating decision that assigned an 80 percent rating decision (and denied a 100 percent evaluation) and December 4, 2002, the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Similarly, the Board has found no evidence in the record of any formal or informal claim for an increased evaluation between the final November 25, 2002, rating decision and December 4, 2002.  Id.  Thus, December 4, 2002, is the earliest possible effective date for the 100 percent rating for the Veteran's chronic renal insufficiency.  

The Court has held that "[w]here the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426 (1994)].  Since the law is dispositive, an effective date prior to December 4, 2002, for the grant of a 100 percent evaluation for chronic renal insufficiency is not available.  Sabonis, supra. 

Regular Aid and Attendance 

Special monthly compensation is payable at a specified rate if the veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) . 

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a)  must be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in section 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a) , "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

The Veteran is service connected for chronic renal insufficiency with hypertension, evaluated as 100 percent disabling; diabetes mellitus, type 2, with diabetic retinopathy and impotency, evaluated as 20 percent disabling; glaucoma, open angle, non congestive, evaluated as 10 percent disabling; diabetic peripheral neuropathy and carpal tunnel syndrome, left upper extremity, evaluated as 10 percent disabling; diabetic peripheral neuropathy and carpal tunnel syndrome, right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling; and hemorrhoids, evaluated as noncompensable.  The Veteran is also in receipt of special monthly compensation based upon the loss of use of a creative organ and special monthly compensation at the housebound rate.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for regular aid and attendance.  There is simply no competent clinical evidence that any of the Veteran's service-connected disabilities result in any of the criteria set forth at 38 C.F.R. § 3.352(a).  In fact, the report of a December 2010 VA aid and attendance examination relates that the Veteran was not permanently bedridden.  He was able to perform self-care skills such as self-feeding, dressing and undressing, bathing, grooming and toileting.  The Veteran lived alone in a house with considerable help from his sister for shopping, cooking, housekeeping, etc.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for regular aid and attendance.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of December 4, 2002, but not earlier, is warranted for a 100 percent evaluation for chronic renal insufficiency, subject to the rules and regulations governing the award of monetary benefits. 

Entitlement to special monthly compensation based on the need for regular aid and attendance is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


